 Case: 1:20-cv-00512 Document #: 99 Filed: 08/21/20 Page 1 of 1 PageID #:1571

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

David Mutnick, et al.
                                Plaintiff,
v.                                               Case No.: 1:20−cv−00512
                                                 Honorable Sharon Johnson Coleman
Clearview AI, Inc., et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 21, 2020:


        MINUTE entry before the Honorable Sharon Johnson Coleman: The Court, in its
discretion, grants defendants' motion to stay the proceedings [97]. The Court strikes the
pending briefing schedules in relation to the motion to transfer [92] and motion for a
preliminary injunction [31]. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
